Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to an “offset balloon” where the claim fails to disclose to what the offset is related.  Is the balloon offset from the steerable tip?  Is the balloon offset from the shaft axis?  In what manner is the balloon offset?  This is not merely an issue with the breadth of the term.  Without some context, the scope of the term cannot reasonably be ascertained.  As currently written, any balloon would read on the claim, which is clearly not Applicant’s intent.  Applicant is asked to amend the claim to provide something to which the offset can be related.  For example, the claim could read something like “a balloon offset relative to the shaft axis” or ‘an offset balloon offset proximally to the steerable tip along the shaft axis”.  
Claim 1 also refers to “the tip axis” without providing proper antecedent basis.  Claim 5 refers to “the wall’ without providing proper antecedent basis. Claim 14 refers to “the grooves” without providing proper antecedent basis. The Examiner assumes that these terms refer to a tip axis, a wall of the offset balloon, and the slits respectively.  Appropriate correction is required.
Claim 6 states “a fluid channel is defined between the internal diameter of the working channel is greater than an external diameter of RF ablation catheter” where this appears to be a typographical error of some sort.  The fluid channel defined between the internal diameter of the working channel and the ablation catheter has the diameter of the working channel presumably.  It is not clear how this fluid channel’s diameter is related external diameter of the ablation catheter.  May the claim should read “a fluid channel is defined between the internal diameter of the working channel and is greater in diameter than an external diameter of RF ablation catheter”, but even this doesn’t make much sense as the diameter is necessarily greater than that of the ablation catheter.  The Examiner assumes the claim limitation was meant to read “a fluid channel is defined between the internal diameter of the working channel and the external diameter of the RF ablation catheter.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 2016/0095500) in view of Ashida et al. (US 2010/0286479), DeLaRama et al. (US 5,381,782), and Takeuchi (US 8,911,355).
Regarding Claim 1, Kumagai discloses:
An instrument port comprising: 
an elongated shaft (2b) having proximal and distal ends and extending along a shaft axis, the elongated shaft having a means for inflating/deflating the balloon (Paragraph 0031 indicates that fluid supply pipes are disposed inside the shaft 2 for supplying fluid to the balloon 8); 
a bendable shaft (2a) having a proximal end attached to the distal end of the elongated shaft along a shaft axis (showing in Fig. 3, for example with 2a at the distal end of 2b); 
a steerable tip (3) attached to a distal end of the bendable shaft, the steerable tip including: 
a camera (CCD, Paragraph 0029) disposed at a distal end of the steerable tip; 
an offset balloon (8) attached to the external surface of the elongated shaft, the offset balloon having an internal volume in fluid communication with the fluid port (see Paragraph 0031 indicating that fluid supply tubes are used to fill the balloon), the offset balloon having an inflated state and a deflated state (the balloon can be inflated or deflated as desired); 
a fluid tube disposed in the elongated shaft, the fluid tube fluidly coupled to the balloon (see Paragraph 0031 indicating that fluid supply tubes are used to fill the balloon).
Kumagai does not explicitly disclose a fluid port defined in an external surface wherein the fluid tube is coupled to the fluid port and a light emitter disposed at the distal end of the steerable tip.  This configuration is well-known in the art.  Ashida teaches connecting a fluid tube (66) to an inflation port (66A) to inflate/deflate the balloon as is customary in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include a fluid port.  Such a modification provides a means for the inflation material to enter and exit the balloon and is standard in the art.
Ashida also teaches having a light emitter (52) at the distal tip as is customary in the art.  For Kumagai’s camera to operate properly within the body, light must be supplied to the target area.  Ashida is one example showing an illumination system for emitting light from the distal tip.  LEDs are also known to be placed in the tip for light.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include a light emitter at the distal tip.  Such a modification provides a means for supplying light to the target area for proper imaging as is known in the art.
Kumagai does not explicitly disclose the bendable shaft configured to bend only within a pivot plane that is defined by the shaft axis and a pivot axis that is orthogonal to the shaft axis; and a handle attached to the proximal end of the elongated shaft, the handle including at least one lever in mechanical communication with the bendable shaft to adjust a customizable angle of the steerable tip, the customizable angle measured between the shaft axis and the tip axis.  DeLaRama teaches making a similar imaging device with bidirectional deflection in a pivot axis (see Fig. 1a) having a handle (18) and lever (24) for controlling the deflection of the scope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include DeLaRama’s handle and bidirectionally articulating shaft.  Such a modification provides something needed by all articulatable endoscopes, a means for controlling the device.  A handle gives the operator something to hold and the lever provides controls for the bendable portion.  The bidirectional deflection allows the device to be manipulated in two directions such that the scope does not need to be rotated to see in the other direction.
Kumagai does not explicitly disclose a working tube disposed in the elongated shaft, the working tube forming a working channel to receive a medical instrument.  Such tubes are generally well-known in the art as a means for guiding a treatment instrument to the distal end of the device.  Takeuchi teaches one such tube (30) with high chemical resistance and with low friction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include Takeuchi’s working tube.  Such a modification provides a means for guiding an instrument to the distal end of the device with low friction and high chemical resistance.

Regarding Claim 2, Kumagai as modified discloses wherein: the customizable angle is within a range of -90.degree. to 90.degree., and when the bendable shaft is in an unbent state: the bendable shaft extends along the shaft axis, and the customizable angle is 0.degree. (see DeLaRama Fig. 1a showing the deflection of approximately 90 degrees in each direction about the unbiased 0 degree starting point).  The Examiner notes that DeLaRama does not explicitly indicate a +/- 90 degree range, but this is basically shown in Fig. 1a and a person having ordinary skill in the art would understand that modifications can be made to either increase or decrease the range as desired.  Here, a 180 degree range allows for complete viewing within the plane in the forward direction allowing the user to see what is in front of the device.

Regarding Claim 8, Kumagai as modified discloses wherein the working tube comprises a flexible cylinder (see Takeuchi tube 30 extends the length of flexible insertion tube 2 and flexes within the device as is customary in the art).

Regarding Claim 9, Kumagai as modified discloses wherein the flexible cylinder comprises a wire-reinforced liner (see Takeuchi tube 30 is made from several layers including a wire layer 33).

Regarding Claim 10, Kumagai as modified discloses a fluorine resin layer (Takeuchi 32) and a spiral wire (Takeuchi’s 33 is woven metal fiber), but not specifically wherein the wire-reinforced liner comprises a tube body comprising fluorinated ethylene propylene.  The Examiner considers Takeuchi’s PTFE to be an obvious variant of FEP as both are known in the art.  Applicant’s disclosure makes no distinction between one or the other and PTFE is listed as an alternative to FEP (see Paragraph 0115 of Applicant’s PGPUB).  To the extent the feature is not explicitly disclosed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai to include Takeuchi’s resin layer made from a fluorinated ethylene propylene.  Such a modification is the simple substitution of one known material for another to yield predictable results.  

Regarding Claim 11, Kumagai as modified discloses herein an internal surface of the flexible cylinder comprises only the tube body to form a smooth surface to receive the medical instrument (see Takeuchi Fig. 7 showing the smooth internal surface of 30 represented by layer 32).

Regarding Claim 12, Kumagai as modified discloses wherein: the elongated shaft comprises a metal tube (DeLaRama Col 8 Lines 28-30 indicates the shaft 28 from metal), and a pattern of slits (34) is defined in the metal tube to increase a shaft flexibility (the slits allow for deflection in the directions shown in Fig. 1a).

Regarding Claim 13, Kumagai as modified discloses wherein the metal tube comprises stainless steel (DeLaRama Col 8 Lines 28-30).

Regarding Claim 14, Kumagai as modified discloses wherein the grooves are laser cut (this is a product-by-process limitation that does not change the structure of the grooves (slits); also laser cutting is generally well-known and the art and an obvious way to form the slits).

Regarding Claim 15, Kumagai as modified discloses wherein the pattern comprises an interrupted spiral (see DeLaRama Fig. 13, for example).  Providing cuts on the top/bottom and left/right allows for flexing in both planes (see DeLaRama Fig. 15).  This is important even if the device is bi-directional in its active deflection as the dual plane flexing permits passive deflection in more directions.  During insertion, the device will need to navigate tortuous pathways within the body.  Those pathways will not necessarily be within one plane.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include an interrupted spiral to allow for flexing in more than one plane.  Such a modification helps the device navigate the tortuous lumens of the body.

Regarding Claim 16, Kumagai as modified discloses wherein: the pattern comprises a plurality of fins (DeLaRama - 34) that extend circumferentially on first and second sides of the metal tube (slots 34 are provided in pairs), and the fins on the first side and the fins on the second side are separated by first and second gaps (DeLaRama - 36; see Figs. 3 and 8 showing the gaps between the fins), the first and second gaps extending along a plane defined by the shaft axis and an axis orthogonal to the shaft axis (see DeLaRama Figs. 3 and 8 showing the gaps 36 extending along the plane).

Regarding Claim 17, Kumagai as modified discloses wherein the offset balloon has a partially-inflated state in which a partially-inflated volume of the offset balloon is in a range of about 10% to about 90% of a fully-inflated volume of the offset balloon, the offset balloon having the fully-inflated volume when the offset balloon is in a fully-inflated state (Kumagai’s balloon can be inflated and deflated as desired with a partial inflation state anywhere below full inflation).

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2010/0240952) in view of Ashida et al. (US 2010/0286479), DeLaRama et al. (US 5,381,782), and Takeuchi (US 8,911,355).
Regarding Claim 1, Okazaki discloses:
An instrument port comprising: 
an elongated shaft (2) having proximal and distal ends and extending along a shaft axis; 
a bendable shaft (2a) having a proximal end attached to the distal end of the elongated shaft along a shaft axis (shown throughout the drawings, see Fig. 1, for example showing the bending shaft at the distal portion of the shaft); 
a steerable tip (distal tip of shaft 2 at face 2b) attached to a distal end of the bendable shaft, the steerable tip including: 
a camera (optics of element 4 include a CCD) disposed at a distal end of the steerable tip; and 
a light emitter (48) disposed at the distal end of the steerable tip; and
an offset balloon (41) attached to the external surface of the elongated shaft, the offset balloon having an inflated state and a deflated state (see Paragraph 0172 discussing inflation and deflation of the balloon).
Okazaki does not explicitly disclose the elongated shaft having a fluid port defined in an external surface at the distal end of the elongated shaft; the offset balloon having an internal volume in fluid communication with the fluid port; and a fluid tube disposed in the elongated shaft, the fluid tube fluidly coupled to the fluid port.  This configuration is well-known in the art as there needs to be some way to inflate and deflate the balloon.  Ashida teaches connecting a fluid tube (66) to an inflation port (66A) to inflate/deflate the balloon the internal volume of the balloon as is customary in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s device to include a fluid port.  Such a modification provides a means for the inflation material to enter and exit the balloon and is standard in the art.
Okazaki does not explicitly disclose the bendable shaft configured to bend only within a pivot plane that is defined by the shaft axis and a pivot axis that is orthogonal to the shaft axis; and a handle attached to the proximal end of the elongated shaft, the handle including at least one lever in mechanical communication with the bendable shaft to adjust a customizable angle of the steerable tip, the customizable angle measured between the shaft axis and the tip axis.  DeLaRama teaches making a similar imaging device with bidirectional deflection in a pivot axis (see Fig. 1a) having a handle (18) and lever (24) for controlling the deflection of the scope.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s device to include DeLaRama’s handle and bidirectionally articulating shaft.  Such a modification provides something needed by all articulatable endoscopes, a means for controlling the device.  A handle gives the operator something to hold and the lever provides controls for the bendable portion.  The bidirectional deflection allows the device to be manipulated in two directions such that the scope does not need to be rotated to see in the other direction.
Okazaki does not explicitly disclose a working tube disposed in the elongated shaft, the working tube forming a working channel to receive a medical instrument (although a forceps channel is mentioned in Paragraph 0162).  Takeuchi teaches one such tube (30) with high chemical resistance and with low friction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s device to include Takeuchi’s working tube.  Such a modification provides a means for guiding an instrument to the distal end of the device with low friction and high chemical resistance.

Regarding Claim 2, Okazaki as modified discloses a bendable device with approximately 90 degrees of articulation in two directions from the unbiased unbent state (see DeLaRama Fig. 1a showing the deflection of approximately 90 degrees in each direction about the unbiased 0 degree starting point).  The Examiner notes that DeLaRama does not explicitly indicate a +/- 90 degree range, but this is basically shown in Fig. 1a and a person having ordinary skill in the art would understand that modifications can be made to either increase or decrease the range as desired.  Here, a 180 degree range allows for complete viewing within the plane in the forward direction allowing the user to see what is in front of the device.

Regarding Claim 3, Okazaki as modified discloses wherein: the offset balloon has an inflated state and a deflated state (Okazaki Paragraph 0172 discussing inflating and deflating the balloon), and in the inflated state, the offset balloon has a height, measured with respect to a vertical axis that is orthogonal to the shaft axis, that is greater than a bend distance, measured from the distal end of the steerable tip to an external surface on the distal end of the elongated shaft, when the customizable angle is 90.degree. (see Okazaki Fig. 25 showing the height of the balloon being greater than that of the bend such that there is a space between the camera and the tissue allowing for imaging; as seen in Fig. 25, the amount of deflection is approximately 90 degrees; see below).

    PNG
    media_image1.png
    139
    286
    media_image1.png
    Greyscale

A person having ordinary skill in the art would understand that making minor modifications to have an angle of exactly 90 degrees is obvious as this allows for imaging tissue perpendicular to the shaft.

Regarding Claim 4, Okazaki as modified discloses wherein in the inflated state the offset balloon is radially asymmetrically inflated (see Okazaki Fig. 25 showing the asymmetry of the balloon relative to the shaft axis).

Regarding Claim 8, Okazaki as modified discloses wherein the working tube comprises a flexible cylinder (see Takeuchi tube 30 extends the length of flexible insertion tube 2 and flexes within the device as is customary in the art).

Regarding Claim 9, Okazaki as modified discloses wherein the flexible cylinder comprises a wire-reinforced liner (see Takeuchi tube 30 is made from several layers including a wire layer 33).

Regarding Claim 10, Okazaki as modified discloses a fluorine resin layer (Takeuchi 32) and a spiral wire (Takeuchi’s 33 is woven metal fiber), but not specifically wherein the wire-reinforced liner comprises a tube body comprising fluorinated ethylene propylene.  The Examiner considers Takeuchi’s PTFE to be an obvious variant of FEP as both are known in the art.  Applicant’s disclosure makes no distinction between one or the other and PTFE is listed as an alternative to FEP (see Paragraph 0115 of Applicant’s PGPUB).  To the extent the feature is not explicitly disclosed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai to include Takeuchi’s resin layer made from a fluorinated ethylene propylene.  Such a modification is the simple substitution of one known material for another to yield predictable results.  

Regarding Claim 11, Okazaki as modified discloses herein an internal surface of the flexible cylinder comprises only the tube body to form a smooth surface to receive the medical instrument (see Takeuchi Fig. 7 showing the smooth internal surface of 30 represented by layer 32).

Regarding Claim 12, Okazaki as modified discloses wherein: the elongated shaft comprises a metal tube (DeLaRama Col 8 Lines 28-30 indicates the shaft 28 from metal), and a pattern of slits (34) is defined in the metal tube to increase a shaft flexibility (the slits allow for deflection in the directions shown in Fig. 1a).

Regarding Claim 13, Okazaki as modified discloses wherein the metal tube comprises stainless steel (DeLaRama Col 8 Lines 28-30).

Regarding Claim 14, Okazaki as modified discloses wherein the grooves are laser cut (this is a product-by-process limitation that does not change the structure of the grooves (slits); also laser cutting is generally well-known and the art and an obvious way to form the slits).

Regarding Claim 15, Okazaki as modified discloses wherein the pattern comprises an interrupted spiral (see DeLaRama Fig. 13, for example).  Providing cuts on the top/bottom and left/right allows for flexing in both planes (see DeLaRama Fig. 15).  This is important even if the device is bi-directional in its active deflection as the dual plane flexing permits passive deflection in more directions.  During insertion, the device will need to navigate tortuous pathways within the body.  Those pathways will not necessarily be within one plane.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s device to include an interrupted spiral to allow for flexing in more than one plane.  Such a modification helps the device navigate the tortuous lumens of the body.

Regarding Claim 16, Okazaki as modified discloses wherein: the pattern comprises a plurality of fins (DeLaRama - 34) that extend circumferentially on first and second sides of the metal tube (slots 34 are provided in pairs), and the fins on the first side and the fins on the second side are separated by first and second gaps (DeLaRama - 36; see Figs. 3 and 8 showing the gaps between the fins), the first and second gaps extending along a plane defined by the shaft axis and an axis orthogonal to the shaft axis (see DeLaRama Figs. 3 and 8 showing the gaps 36 extending along the plane).

Regarding Claim 17, Okazaki as modified discloses wherein the offset balloon has a partially-inflated state in which a partially-inflated volume of the offset balloon is in a range of about 10% to about 90% of a fully-inflated volume of the offset balloon, the offset balloon having the fully-inflated volume when the offset balloon is in a fully-inflated state (Okazaki’s balloon can be inflated and deflated as desired with a partial inflation state anywhere below full inflation; see Paragraph 0172).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2010/0240952), Ashida et al. (US 2010/0286479), DeLaRama et al. (US 5,381,782), and Takeuchi (US 8,911,355), as applied to claims1-4 above, and further in view of Babkin et al. (US 2016/0249859).
Okazaki as modified discloses the invention substantially as claimed as stated above, but does not explicitly disclose wherein: a first portion of the wall has a relatively thin wall thickness compared to a second portion of the wall that has a relatively thick wall thickness compared to the first portion of the wall, and the first portion of the wall is on a first side of the elongated shaft.  In a similar medical device with an asymmetric balloon (230 or 510), Babkin teaches using variable thickness to impart the desired shape and expansion characteristics (Paragraph 0073).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s balloon to have thick and thin portions as taught by Babkin.  Such a modification is a known way to limit the direction of expansion and to control the shape of the balloon that does not involve any additional features for restricting the balloon.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2010/0240952), Ashida et al. (US 2010/0286479), DeLaRama et al. (US 5,381,782), and Takeuchi (US 8,911,355), as applied to claim 1 above, and further in view of Gelfand et al. (US 2013/0310823).
Okazaki as modified discloses the invention substantially as claimed as stated above, but does not explicitly disclose an RF ablation catheter, wherein: an internal diameter of the working channel is greater than an external diameter of RF ablation catheter, and a fluid channel is defined between the internal diameter of the working channel is greater than an external diameter of RF ablation catheter; and wherein the fluid channel is fluidly coupled to a flush liquid source and/or to a vacuum source.  Gelfand teaches using a channel (449) with a larger diameter than an RF ablation catheter (445) creating a fluid channel that is connected to a fluid source (via 452) for supplying contrast fluid.  Also, when using RF ablation, providing cooling fluid is critical in controlling the temperature of the surrounding area.  Finally, the use of tools within suction channels is known in the art (see Conclusion) as this saves space by eliminating the need for a separate suction channel.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Okazaki’s device to include Gelfand’s ablation catheter and fluid channel.  Such a modification keeps the overall diameter of the device reduced by using the same channel for tool delivery and for fluid delivery.  RF ablation is known in the art and is common in cardiac procedures and using the working channel as a fluid lumen provides a means to provide contrast fluid and/or cooling fluid to the target area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Asymmetrical balloons: Schembre (US 2012/0178994), Komachi et al. (US 2006/0276699), Oshiro (US 4,040,413); Slotted tubes for catheters/endoscopes: Siegmund et al. (US 4,580,551), Grabover et al. (US 2003/0023142), Konstorum et al. (US 6,749,560), Salahieh et al. (US 8,708,953); Ablation catheters and fluid delivery: Manwaring (US 5,122,138), Stewart et al. (US 2003/0130713), Cao et al. (US 2006/0287650); forceps channel used for tool and suction: Wake et al. (US 2018/0042460), Imai (US 2013/0131453), Yamakita (US 2011/0245679); Reinforced working channel liner: Taylor et al. (US 5,938,587).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795